Citation Nr: 0816411	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the thoracic spine (previously 
rated as compression fracture, T6) in excess of 40 percent.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
transverse myelitis with loss of motor, sensory, bladder and 
sexual function below D-5 level (claimed as paralysis 
secondary to compression fracture, T6).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to June 
1949 and from January 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an May 2007 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
veteran's disability rating to a 40 percent evaluation for 
degenerative joint disease of the thoracic spine, effective 
December 6, 2006 and denied the veteran's claim for 
entitlement to service connection for transverse myelitis 
with loss of motor, sensory, bladder and sexual function 
below D-5 level on the basis that the evidence submitted was 
not new and material.

In April 2008 the Board granted the veteran's motion to have 
his case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2007). 

The issue of  entitlement to an increased disability rating 
for degenerative joint disease of the thoracic spine 
(previously rated as compression fracture, T6) in excess of 
40 percent is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1985 decision, the Board denied entitlement 
to service connection for transverse myelitis as secondary to 
a service-connected compression fracture of T6 on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  

2.  Evidence received since the January 1985 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim seeking service connection for transverse myelitis 
as secondary to a service-connected compression fracture of 
T6, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1985 Board decision which denied entitlement 
to service connection for transverse myelitis, as secondary 
to a service-connected compression fracture of T6, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  New and material evidence has not been received since the 
January 1985 Board decision and the claim for service 
connection for transverse myelitis with loss of motor, 
sensory, bladder and sexual function below D-5 level (claimed 
as paralysis secondary to compression fracture, T6) is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, a May 2007 letter provided the appellant with VCAA 
notice pertaining to the issue on appeal, including what was 
necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities for 
obtaining evidence.  It also advised him that he needed to 
submit new evidence that must pertain to the reason why his 
claim was denied per the January 1985 decision.  The letter 
specifically informed the appellant that his claim was 
previously denied because there was no evidence that his 
present disability of transverse myelitis was due to or 
caused by his compression fracture to T6 during service and, 
therefore, the evidence that he submitted must be related to 
this fact.  

As the appellant is shown to have been notified of what is 
necessary to reopen the claim of service connection for 
transverse myelitis, remanding the case for the RO to re-
notify him of the requirements would serve no useful purpose, 
but would merely cause unnecessary delay in the 
administrative process.

The May 2007 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the appellant 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the appellant was to send VA any 
additional information that pertained to his appeal.  This 
statement served to advise the appellant to submit any 
evidence in his possession pertinent to the claim on appeal. 

The veteran has substantiated his veteran's status, and his 
entitlement to service connection.  Hence notice on the first 
three Dingess elements is not necessary.  The May 2007 letter 
also contained notice as to the effective date and rating 
elements as required by Dingess.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, VA medical 
center (VAMC) records and private medical records.  

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii).  VA has met its assistance obligations 
regarding the application to reopen the claim for service 
connection for transverse myelitis.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations to reopen claims for service 
connection

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

A November 1974 rating decision denied entitlement to service 
connection for residuals of automobile wreck injuries on the 
basis that the evidence did not show that the veteran's 
transverse myelitis was due to or caused by the compression 
of T6 during service.  The record at that time reflected that 
prior to the onset of symptoms ascribed to transverse 
myelitis the veteran had no neurological symptoms, or other 
residuals attributed to the T6 compression fracture.  It was 
stated that the etiology of the veteran's transverse myelitis 
was unknown.  

The veteran expressed disagreement with this denial of 
service connection.  A statement of the case (SOC) was issued 
to the veteran in April 1975, and he was provided with notice 
of the need to submit a timely Form 9 (substantive appeal) in 
order to perfect his appeal.  However, the veteran did not 
submit a substantive appeal in regard to the issue within a 
year, and it became final.  38 U.S.C.A. § 7105.  

A July 1983 rating decision found that new and material 
evidence had not been submitted to reopen the claim.  

In a decision dated in January 1985, the Board found that new 
and material evidence had not been submitted to reopen the 
claim.  The Board's denial was on the basis that evidence 
submitted since the November 1974 rating decision did not 
establish that transverse myelitis was proximately due to or 
the result of the service connected compression fracture of 
T6.  

In its decision, the Board noted that in 1983 the veteran 
submitted a copy of a statement of a private physician which 
concluded that the veteran's physical status was directly 
related to the automobile accident in 1951 and associated 
contusion "trauma" of his spinal cord and subsequent 
paralysis.  However, the Board also noted that after the 1951 
automobile accident, motor power was normal and neurological 
findings were not attributed to the fractured vertebra.  
Additionally, in 1974 the veteran experienced rapidly 
progressive numbness.  The Board concluded that when 
considering the difference in the examination findings and 
the length of time with no intervening problems, it supported 
the November 1974 rating determination that the veteran's 
transverse myelitis was not proximately due to or the result 
of the service connected compression fracture of T6.  

Board decisions are final on the date of the date stamped on 
the face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C .F.R. § 20.1100.  The 
veteran did not appeal this decision or request 
reconsideration.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in 
January 1985.

The appellant filed an application to reopen his claim for 
service connection for transverse myelitis that was received 
in December 2006.

Evidence received since the January 1985 decision includes a 
May 2007 letter from Dr. Pramila G. Shanbhag.  In the letter, 
Dr. Shanbhag stated that the veteran's T6 fracture in 1951 
might have been a proximate cause of his transverse myelitis 
that he developed in 1974.   

While Dr. Shanbhag's letter is "new" in that it was not 
previously submitted, it is cumulative as it essentially 
makes the same unsupported contentions as the 1983 letter of 
the private physician which was considered by the Board in 
its January 1985 decision.  

Dr. Shanbhag's letter is not new and material because the 
opinion expressed therein was previously considered and 
rejected.  Again, in its January 1985 decision, the Board 
found that when considering the difference in examination 
findings and the length of time with no intervening problems, 
it supported the November 1974 rating determination.

No additional evidence received since the January 1985 Board 
decision relates to the unestablished facts needed to 
substantiate the service connection claim.  Consequently, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
The claim is, therefore, not reopened.


ORDER

New and material evidence has not been submitted and a claim 
for entitlement to service connection for transverse myelitis 
with loss of motor, sensory, bladder and sexual function 
below D-5 level (claimed as paralysis secondary to 
compression fracture, T6) is not reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's degenerative joint disease of the 
thoracic spine claim, because there is evidence of 
degenerative disc disease, the diagnostic codes evaluating 
intervertebral disc syndrome are for application.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

The veteran underwent a VA examination in May 2007.  However, 
the VA examiner did not address whether intervertebral disc 
disease has required periods of doctor prescribed bed rest in 
the last 12 months.  

In order to properly assess the current state of the 
degenerative joint disease of the thoracic spine disability, 
the veteran must be afforded a VA examination which 
encompasses both the orthopedic and neurological aspects of 
his condition. 
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazques-Flores v. Peake, 22 Vet. App. 
37 (2008).  The notice should advise the 
veteran that to substantiate a claim for 
an increased rating for his degenerative 
joint disease of the thoracic spine, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase severity of the 
disability and the effect that worsening 
has on his employment and daily life.

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.  All up-to-date VA and private 
treatment records relating to the 
veteran's service-connected back disorder 
should be obtained for inclusion in the 
record.

3.  The veteran should be afforded a VA 
examination to assess the current 
orthopedic and neurological 
manifestations of his back disability.  
The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should report the veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation 
in degrees and note the presence or 
absence of muscle spasm in the thoracic 
spine.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2007).  It is therefore 
essential that the examination report 
contain these findings.

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


